(English Translation)


Agreement No. G—02: Maximum Amount Guaranteed Agreement 017
 
No: 2007 Liao Zhong Yin Gao Di Zhi No. 017
       
Guarantor:
Dalian Chuming Food Co.
Business License No:
Da Gong Shang Qi Fa Zhi No. 2102002111023
Legal Representative:
MA, Feng Qing
Business Address:
Quan Shui Village, Nang Guang Lin Town, Gan Jin Zhi District, Dalian City
Zip Code:
116031
   
Bank Account:
Bank of China Corp., Liaoning Branch, No. 07050408091001
Tel:
86716585
Fax:
86716686
       
Beneficiary:
Bank of China Corp., Liaoning Branch (Bank of China Liaoning Branch)
Legal Representative:
DONG, Jian Yue
Business Address:
No. 9, Zhongshan Plaza, Daliang City
Zip Code:
116001
   
Tel:
82586901
Fax:
82586779



In order to guarantee the performance of the loan specified in Article 1 of the
main loan agreement, Guarantor voluntarily put the assets listed on the attached
“pledged asset list” as security for the benefit of Beneficiary. After equal
negotiation, Guarantor and Beneficiary enter into this agreement. The meaning of
the terms in this agreement shall be governed by the main loan agreement.


Article 1  Main Loan Agreement


The Main Loan Agreement of this Agreement is:
The Agreement signed between Beneficiary and Dalian Chuming Group Co. Ltd for a
credit line from November 30, 2007 to November 29, 2011, and any supplemental or
amendments thereto.


Article 2  Main Loan and Loan Term


Except specify otherwise by law, the main loan refers to the loans made from
November 30, 2007 to November 29, 2011, which is specified in Article 1 of this
agreement.


Article 3  Maximum Beneficiary Amount


1.
The maximum guaranteed amount under this agreement is: RMB19,650,000

 
 
 

--------------------------------------------------------------------------------

 
 
2.
The guaranteed amount shall also include the interest (including base interest,
agreed interest, compound interest and penalty interest) of the main loan
specified in Article 2 of this agreement; breach penalty, damage reimbursement,
collection expenses (including but not limit to litigation expenses, attorney
fees, notary fees, enforcement expense, etc), or any other losses or expenses
because of Borrower’s breach.



The sum of subsections 1 and 2 of this Article shall be the maximum guaranteed
amount.


Article 4  Pledged Assets


Please see the attached “pledged asset list" for detailed information regarding
the pledged assets.


During the guarantee period, when there is any damage, loss or government
seizure related to the pledged assets, Beneficiary has the priority right to
collect insurance premium, damage reimbursement or any reimbursement. Even if
the term of the main loan has not matured, Beneficiary can collect insurance
premium, damage reimbursement or any reimbursement.


Article 5  Registration


If the law requires the registration of the security interest granted herein,
Guarantor and Beneficiary shall go through the registration formalities with the
relevant registration agencies within 30 days after the execution of this
agreement.


If any items pursuant to the registration changes thereafter, Guarantor and
Beneficiary shall amend the registration within 30 days.


Article 6  Possession and Storage of the Pledged Assets


The pledged assets under this agreement shall be possessed and stored by
Guarantor. However, any ownership receipts or titles shall be deposited with
Beneficiary. Guarantor shall accept Beneficiary’s inspection at any time.


Guarantor shall properly store, perform necessary daily maintenance of the
pledged assets and adopt measures to preserver the pledged assets in whole; if
the pledged assets require repairs, Guarantor shall arrange for such repairs and
shall bear the cost.


Without the written consent of Beneficiary, Guarantor shall not transfer, lease,
lend, or use pledged assets as capital contribution, modify, remodel or
otherwise change the status of the pledged assets in whole or in part. Even with
the written consent of Beneficiary, the proceeds from the disposal of the
pledged assets shall be used to pay off the main loan in advance or to deposit
with a third party appointed by Beneficiary.


 
2

--------------------------------------------------------------------------------

 
 
Article 7  Decrease Value of the Pledged Assets
 
Prior to the total repayment of the main loan of this agreement, if the value of
the pledged assets decreases because of Guarantor’s own conducts, Beneficiary
has the right to request that Guarantor immediately cease all such conducts. If
the value of the pledged assets has decreased, Beneficiary has the right to
request that Guarantor recover the value of the pledged assets or to provide
additional pledged assets equal to the decreased value. If Guarantor fails to
recover the decreased value and fails to provide additional pledged assets,
Guarantor has the right to request Borrower to repay the loan prior to the loan
maturity date. If Borrower can not repay the loan, Beneficiary has the right to
excise the rights under this agreement.


If any of the pledged assets is lost or decrease in value because of natural
disaster, accidents, third party interference or other reasons, Guarantor shall
take proper measure to stop the expansion of the loss and shall make written
notice to Beneficiary immediately.


Article 8  Proceeds


If Borrower is unable to make timely payment or fails to perform any obligations
as described in this agreement, such as to cause the pledged assets to be seized
by the People’s Court, Beneficiary shall have the right to collect all resulting
and legally mandated proceeds therefrom beginning from the date of seizure,
excepting those proceeds for which Beneficiary fails to notify the parties
obligated to pay such proceeds. All proceeds shall first be applied toward the
related collection expenses.


Article 9  Insurance of the Pledged Assets


Guarantor shall purchase insurance with the proper type of insurance and the
term of the insurance from an insurance company which both parties have agreed.
The total insured amount shall not less than the assess value of the pledged
assets. The content of the insurance policy shall meet the Beneficiary’s
requirement and shall not have any restriction condition that is adversary to
the interest of Beneficiary.


Prior to the total repayment of the main loan, Guarantor cannot interrupt,
terminate, revise or change the insurance policy for any reason. Guarantor shall
also adopt all reasonable and necessary measures to ensure the validity of the
insurance under this agreement. If Guarantor fails to purchase insurance or
violate any of the subsection above, Beneficiary can decide to obtain insurance
or renew the insurance, all related expense to be borne by Guarantor.
Beneficiary shall also have the right to apply any loss to the balance of the
main loan.


Within 30 days from the execution of this agreement, Guarantor shall provide
Beneficiary with an original copy of the insurance policy and also transfer to
Beneficiary all rights to the insurance premium to be held until the main loan
is repaid in full.


Article 10 Obligations


If Borrower fails to make loan payment on a scheduled payment date or prepayment
date under the main loan agreement, Beneficiary shall have the right to exercise
its rights under this agreement and shall have priority to the pledged assets up
to the maximum guaranteed amount pursuant to Article 3 of this agreement.


 
3

--------------------------------------------------------------------------------

 
 
Scheduled payment date herein shall refer to such date, the premium payment date
and interest payment date or any other agreed date on which Borrower shall make
any payment to Beneficiary. The prepayment date shall refer to any date proposed
by Borrower and agreed to by Beneficiary prior to the loan maturity date, or
such date that Beneficiary request Borrower to make payment on premium, interest
and/or other fund prior to the loan maturity date, in accordance with this
agreement.


Article 11 Exercise and Term of Security Rights


After the execution of this agreement, Beneficiary shall have the right to
exercise, in whole or in part, all of its rights over the pledged assets.


With respect to each loan, Beneficiary must exercise its rights within the
corresponding statute of limitation. If a loan is to be repaid in installment,
the statute of limitation shall begin to run from the payment expiration date of
the last installment of the loan.


Article 12 Disposal of Pledged Assets


After the execution of this agreement, Beneficiary shall have the right to
negotiate with Guarantor regarding the sale or auction the pledged assets, and
the resulting proceeds shall be applied first to repayment of the main loan. If
the parties cannot reach an agreement, Beneficiary may initiate proceeding
before the People’s Court to force the auction of the pledged assets. The
proceeds from the disposal of the pledged assets shall be applied first to
expenses relating to such disposal, with the balance to be applied toward the
main loan.


If the main loan is secured by assets other than the pledged assets, such other
assets shall not affect the rights of Beneficiary herein.


Article 13 Relationship between this Agreement and the Main Loan Agreement


Any amendment to the main loan agreement relating to extension of term shall
require the prior written consent of Beneficiary. Absent such consent or if
Beneficiary refuses to grant consent, Guarantor shall be liable for the maximum
guaranteed amount.


Any other amendment to the main loan agreement or to any individual agreement
thereunder or to a specific loan shall not require Beneficiary’s prior written
consent, provided that Guarantor shall continue to be liable for the maximum
guaranteed amount.


Beneficiary and Guarantor may mutually agree to amend the maximum guaranteed
amount as specified in Article 3 of this agreement.
Any amendments hereto shall not affect the rights of any other beneficiary of
the pledged assets that is not a party to this agreement and that did not
consent to such amendment in writing.


 
4

--------------------------------------------------------------------------------

 
 
Beneficiary shall have the right to transfer in whole or in part any rights
under this agreement to any Bank of China Corp. related entity or to any third
party without the prior consent of Guarantor, and any such transfer shall not
diminish or eliminate Guarantor’s obligations, and Guarantor shall cooperate
with Beneficiary or the intended transferee with respect to the registration of
such transfer.
 
Article 14  Representations and Warranties


Guarantor hereby represents as follows:


1.
Guarantor is duly existing and in good standing in its jurisdiction of formation
and have the right to conduct its business and the legal ownership and right to
dispose of the pledged assets.



2.
There are no co-owners of the pledged assets, or has secured the written consent
of co-owners, if any, which shall be deposited with Beneficiary prior to the
execution of this agreement.



3.
Guarantor fully understands the terms of the main loan agreement, the signature
and execution of which are based on Guarantor’s actual intent and pursuant to
legal and valid authorization under the bylaws and relevant internal corporate
governance documents. If Guarantor provides guaranty to any third party, such
guaranty shall require the prior approval of Guarantor’s board of directors and
shareholders. The amount of this agreement shall not exceed any amount limited
pursuant to the bylaws of Guarantor.



The entering into or execution of this agreement shall not violate the terms of
any binding agreements or any legal documents. Guarantor has obtained all
necessary permission, license, registration for the purpose of entering into
this agreement.


4.
Guarantor represents that all material documents provided to Beneficiary are
accurate, true, complete and valid.



5.
There are no other undisclosed parties other than Guarantor having claims over
the pledged assets.



6.
Guarantor shall timely notify Beneficiary when a third party asserts a claim
over any of the pledged assets, or if such pledged asset is seized or is
involved in a major legal proceeding.



7.
If a pledged asset involves on-going construction, Guarantor represents that
there is no third party beneficiary that has priority over Beneficiary, and if
such third party has priority, Guarantor represents that it has secured the
necessary release of priority from such third party, which shall be deposited
with Beneficiary.



 
5

--------------------------------------------------------------------------------

 
 
Article 15. Breach


After the execution of this agreement, if Guarantor refuses to register or cause
delay in the registration of the pledged assets, thereby preventing this
agreement and the security interest from becoming effective, this shall
constitute a breach of this agreement, and Guarantor shall reimburse Beneficiary
for any resulting damages.


Article 16 Related Party and Related Party Transaction Disclosure


The parties agree as follows: Beneficiary has determined that Guarantor is a
group client in accordance with the Commercial Banking Group Client Credit Risk
Management Guide. Guarantor shall periodically report to Beneficiary of any
transaction involving an amount greater than 10% of Guarantor’s reported net
asset, including the relationship of the parties of the transaction, pursuant to
Article 17 of the Commercial Banking Group Client Credit Risk Management Guide.


Article 17 Default


The following shall be deemed an event of default:


1.
Guarantor transfers, leases, contribute, modify, revise or otherwise change the
pledged assets, in whole or in part;



2.
Guarantor prevents or otherwise interferes with Beneficiary’s exercise of its
rights under this agreement;



3.
Upon the decrease in value of the pledged assets as set forth in Article 7 of
this agreement, and Guarantor fails to recover the decreased value or to provide
additional pledged assets;



4.
Guarantor makes untrue statement or violates any of the representations and
warrants set forth in this agreement;



5.
Guarantor violates any terms of this agreement;



6.
Guarantor ceases all operations, is dissolved or files for bankruptcy; and



7.
Guarantor causes an event of default of any contract of which Beneficiary or any
other Bank of China related entity is a party.



In the event of default, Beneficiary shall have the right to take any one or all
of the following actions:


 
6

--------------------------------------------------------------------------------

 
 
(a) To require Borrower and/or the guarantor to take corrective actions within a
specified time period;


(b) To halt, reduce or terminate all or part of Guarantor’s credit limit;


(c) To halt, reduce or terminate all or part of Guarantor’s then pending fund
withdrawal request, as well as any non-withdrawn fund;


(d) To declare any outstanding amount owing to Beneficiary, whether or not
pursuant to this agreement, immediately due;


(e) To terminate this agreement in whole or in part, or to terminate such other
agreements between Beneficiary and Guarantor;


(f) To obligate Guarantor to pay all damages resulting from the event of
default;


(g) To exercise its rights with respect to the pledged assets; or


(h) To take any such other actions as Lender may deem necessary.


Article 18 Reservation of Rights


Any party’s failure to require strict performance by the other party of any
provision of this agreement shall not waive, affect, or diminish any right of
that party thereafter to demand strict performance and compliance therewith.


Each party has all rights and remedies provided under by law and under this
agreement. A party’s waiver or delay of any of its rights is not a continuing
waiver, election, or acquiescence.


Article 19 Amendment and Termination


This agreement may be amended in writing by the parties after discussion, any
such amendment being made a part of this agreement.


Except as otherwise required by law or by contract, no right herein shall
terminate prior to the termination of this agreement.


Except as otherwise required by law or by contract, each provision of this
agreement is severable from every other provision in determining the
enforceability of any provision.


Article 20 Governing Law; Dispute Resolution


This agreement shall be governed by the laws of the People’s Republic of China.


 
7

--------------------------------------------------------------------------------

 
 
After this agreement is in effect, any dispute arising therefrom shall be
resolved by the parties through negotiation. If the dispute remains unresolved,
the parties agree to resolve in accordance with the terms of the main loan
agreement. During the period of dispute resolution, the dispute shall have no
effect on the parties’ obligations pursuant to the remaining terms of this
agreement that are not in dispute.


Article 21 Fees


Except as otherwise required by law or by contract, all fees incurred in
preparing or carrying out this agreement, or relating to any dispute arising
from this agreement (including but not limited to legal fees) shall be borne by
Guarantor.


Article 22 Attachments


The following attachments have been negotiated by the parties and shall
constitute a part of this agreement, having the same legal effect:


(a) Schedule of Pledged Assets


Article 23 Other Agreements


1.
Guarantor may not assign or otherwise transfer any rights or obligations under
this agreement to a third party without Beneficiary’s written consent.



2.
Guarantor hereby consent to the assignment or transfer by Beneficiary of its
rights and obligations under this agreement to another Bank of China related
entity, with such entity, upon assignment or transfer, having all rights of
Beneficiary under this agreement, including the right to initiate legal
proceeding in the name of Lender to enforce this agreement.



3.
This Agreement binds and is for the benefit of the successors and permitted
assigns of each party, to the extent that doing so shall not effect any other
terms of this agreement.



4.
Except as otherwise contracted, notices shall be provided to the parties at the
addresses and contact information contained herein, and each party shall notify
the other party in writing in the event such information changes.



5.
All titles and headings used in this agreement are for purpose of reference
only, and shall not be used to define the rights and/or obligations of the
parties herein.



Article 24 Effectiveness and Creation of Security Interest


This agreement shall become effective upon execution by the legal
representatives of the parties hereto, and the application of their respective
seals, provided that if the law requires the registration of the pledged assets,
then this agreement shall become effective after such registration. The security
interest becomes effective upon the effectiveness of this agreement.


 
8

--------------------------------------------------------------------------------

 
 
This agreement shall have three original copies with equal legal effect, with
each party to hold one such copy.


Guarantor:
Beneficiary:
   
Dalian Chuming Food Co., Ltd.
Bank of China Corp., Liaoning Branch
   
[seal]
[seal]
   
Legal Representative: /s/ MA Fengqing
Authorized Representative: /s/ [eligible]
   
November 30, 2007
November 30, 2007

 
 
9

--------------------------------------------------------------------------------

 
 
Attachment
(Schedule of Pledged Assets)
No. 2007 Bank of China Liaoning Branch 017


Assets
Quantity
Assessed Value
Ownership
(Registration No.)
Location
Registration Agency
Land use rights
48,461.10 square meters
RMB 40.27 million
2003 No. 04009
Dalian, Ganjingzhi District, Xingzhaizhi Village, Lizhi Mountain
Ganjingzhi District Real Property Registration Agency

 
 
10

--------------------------------------------------------------------------------

 
 